MEMORANDUM ***
Santa Paula Elementary School District does not have standing to sue Ventura County Schools Self-Funding Authority for violations of the Fourteenth Amendment. See City of S. Lake Tahoe v. Cal. Tahoe Reg’l Planning Agency, 625 F.2d 231, 233-34 (9th Cir.1980).
The Trustees of the Santa Paula Elementary School District similarly lack *943standing to sue for violations of the Fourteenth Amendment because their claims of injury are “official,” not “personal,” in nature. See id. at 235-36.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.